DETAILED ACTION
This office action is responsive to amendment filed on January 5, 2021 in this application Mola, U.S. Patent Application No. 16/541,647 (Filed August 15, 2019) which is a continuation in part of Mola, U.S. Patent Application No. 16/358,194 (Filed March 19, 2019) (“Mola”).  Claims 1 - 20 were pending.  Claims 1, 11, and 15 are amended.  Claims 1 - 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pgs. 10 – 12 of the Applicant’s Remarks (“Remarks”) stating that the prior art fails to teach generating one or more synthetic inputs that cause a branch to be taken during an emulated execution that was not taken during the one or more recorded executions, thus causing the executable instructions of the first code path to be executed during the emulated execution, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Prior art reference Davies teaches multiple different code paths within the same program, a first debugging testing session which gathers a first trace of code coverage data, identifying one or more additional code paths that were not previously tested, and testing the additional code paths by modifying and then using the trace to execute the additional code paths.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  Therefore the prior art teaches modifying the inputs to execute additional code paths .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/2/2020, 11/23/2020, 12/11/2020, 3/8/2021, 3/8/2021, 5/3/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  The references listed therein have been considered, and placed in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

1.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “based on the one or more recorded executions, identifying a first code … in the first version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a second code … in the second version of the executable code that maps to the identified first code … in the first version of the executable code; generating one or more synthetic inputs for exercising the first code …, the one or more synthetic inputs selected to cause executable instructions of the first code … to be executed; … and identifying one or more first outputs of the emulation of the first code …; emulating execution of the second code … based on supplying the second code … with the one or more synthetic inputs, and identifying one or more second outputs of the emulation of the second code …; and” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path” and “generating one or more synthetic inputs that cause a branch to be taken during an emulated execution that was not taken during the one or more recorded executions, thus causing the executable instructions of the first code path to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that the first and second codes are two different code paths within the same program, and a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
In addition, the limitations “and determining whether there are any differences between the first and second outputs, and- Page 58 -Docket Nos.: 13768.3709.1 / 406063A-US-CIP when there are no differences between the first and second outputs, reporting that the first and second code paths execute equivalently when supplied with Beyel (see infra) which discloses that output of testing the second version of code is compared to the output of the first version of code to determine and report to the user if the two codes have a difference in execution.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known trace replay technique to identify differences between program versions.
16/358,221
16/541,647
1. A method, implemented at a computer system that includes one or more processors and a memory, for emulating execution of second executable code using trace data gathered during execution of first executable code, the method comprising:


accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution including one or more inputs that were consumed by one or more first executable instructions during the prior execution of the first executable code; 

emulating execution of the second executable code using the one or more inputs from the replayable recorded execution; …
1, 11, 20. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs to determine if different versions of executable code execute equivalently, the method comprising: accessing a first version of executable code, and accessing a second version of executable code;
accessing one or more recorded executions recording one or more prior executions of one or both of the first version of the executable code or the second version of the executable code;…


…emulating execution of the first code path based on supplying the first code path with the one or more synthetic inputs,…


Claims 2 and 12 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the second code path in the second version of the executable code that maps to the first code path in the first version of the executable code comprises identifying at least a second function in the second version of the executable code that maps to a first function in the first version of the executable code, the first and second functions having corresponding sets of inputs and outputs.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that inputs and outputs of the first version are mapped to inputs and outputs of the second version of the code.  Lindo2 at col. 2 ll. 42 – 54.  The method creates synthetic inputs by altering input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the Lindo2 (see infra) which discloses that traces of the code execution of the second version are captured and replayed.  Lindo2 at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “recording, into the one or more recorded executions, at least one of: (i) the emulation of execution of the first code path based on supplying the first code path with the one or more synthetic inputs, or (ii) the emulation of execution of the second code path based on supplying the second code path with the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that A method to replay the recorded execution traces determines the second version of the code Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the method reports that the first and second code paths do not execute equivalently when supplied with the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that Report to the user results of comparing first and second execution outputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known trace replay technique to identify differences between program versions.
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, Beyel (see infra) which discloses that Inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known trace replay technique to identify differences between program versions.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the subset of the one or more inputs that caused the first and second code paths to not execute equivalently” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known trace replay technique to identify differences Goel (see infra) which discloses that where reverse taint analysis is used to analyze the trace of the inputs executing in the code paths.  Goel at Abstract; id. at ¶ 0075.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known trace replay technique to identify differences between program versions.  
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein determining whether there are any differences between the first and second outputs comprises identifying a partial difference between one of the first outputs and one of the second outputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated 
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein, identifying the one or more first outputs of the emulation of the first code path comprises identifying an output that corresponds to a memory location that was not written to during the emulation of the first code path; or identifying the one or more second outputs of the emulation of the second code path comprises identifying an output that corresponds to a memory location that was not written to during the emulation of the second code path” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to 
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more synthetic inputs comprise one or more first synthetic inputs, the method further comprising: based on the one or more recorded executions, identifying a third code path in the second version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a fourth code path in the first version of the executable code that maps to the identified third code path in the second version of the executable code; generating one or more second synthetic inputs for exercising the third code path, the one or more second synthetic inputs selected to cause executable instructions of the third code path to be executed; emulating execution of the third code path based on supplying the third code path with the one or more second synthetic inputs, and identifying one or more third outputs of the emulation of the third code path; emulating execution of the fourth code path based on supplying the fourth code path with the one or more second synthetic inputs, and identifying or more fourth outputs of the emulation of the fourth code path; and determining whether there are any differences between the third and fourth outputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that A plurality of inputs for a plurality of code paths, are identified and applied identify differences in the output generated by the code paths when executing the inputs to detect Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known trace replay technique to identify differences between program versions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “based on the one or more recorded executions, identifying a first code … in the first version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a second code … in the second version of the executable code that maps to the identified first code … in the first version of the executable code; generating one or more synthetic inputs for exercising the first code …, the one or more synthetic inputs selected to cause executable instructions of the first code … to be executed; … and identifying one or more first outputs of the emulation of the first code …; emulating execution of the second code … based on supplying the second code … with the one or more synthetic inputs, and identifying one or more second outputs of the emulation of the second code …; and” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path” and “generating one or more synthetic inputs that cause a branch to be taken during an emulated execution that was not taken during the one or more recorded executions, thus causing the executable instructions of the first code path to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that the first and second codes are two different code paths within the same program, and a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
In addition, the limitations “and determining whether there are any differences between the first and second outputs, and  - Page 58 -Docket Nos.: 13768.3709.1 / 406063A-US-CIP when there are no differences between the first and second outputs, reporting that the first and second code paths execute equivalently when supplied with Beyel (see infra) which discloses that output of testing the second version of code is compared to the output of the first version of code to determine and report to the user if the two codes have a difference in execution.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known trace replay technique to identify differences between program versions.
16/459,899
16/541,647
1. A method, implemented at a computer system that includes one or more processors and a memory, for transforming input data to enable execution of second executable code using trace data gathered during execution of first executable code, the method comprising: 

accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; 

emulating execution of the second sequence of executable instructions using the stored data of the at least one input, …
1, 11, 20. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs to determine if different versions of executable code execute equivalently, the method comprising: accessing a first version of executable code, and accessing a second version of executable code;
accessing one or more recorded executions recording one or more prior executions of one or both of the first version of the executable code or the second version of the executable code;…

…emulating execution of the first code path based on supplying the first code path with the one or more synthetic inputs,…


Claims 2 and 12 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the second code path in the second version of the executable code that maps to the first code path in the first version of the executable code comprises identifying at least a second function in the second version of the executable code that maps to a first function in the first version of the executable code, the first and second functions having corresponding sets of inputs and outputs.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that inputs and outputs of the first version are mapped to inputs and outputs of the second version of the code.  Lindo2 at col. 2 ll. 42 – 54.  The method creates synthetic inputs by altering input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘221 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the Lindo2 (see infra) which discloses that traces of the code execution of the second version are captured and replayed.  Lindo2 at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “recording, into the one or more recorded executions, at least one of: (i) the emulation of execution of the first code path based on supplying the first code path with the one or more synthetic inputs, or (ii) the emulation of execution of the second code path based on supplying the second code path with the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that A method to replay the recorded execution traces determines the second version of the code Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the method reports that the first and second code paths do not execute equivalently when supplied with the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that Report to the user results of comparing first and second execution outputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known trace replay technique to identify differences between program versions.
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, Beyel (see infra) which discloses that Inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known trace replay technique to identify differences between program versions.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the subset of the one or more inputs that caused the first and second code paths to not execute equivalently” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known trace replay technique to identify differences Goel (see infra) which discloses that where reverse taint analysis is used to analyze the trace of the inputs executing in the code paths.  Goel at Abstract; id. at ¶ 0075.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known trace replay technique to identify differences between program versions.  
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein determining whether there are any differences between the first and second outputs comprises identifying a partial difference between one of the first outputs and one of the second outputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated 
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein, identifying the one or more first outputs of the emulation of the first code path comprises identifying an output that corresponds to a memory location that was not written to during the emulation of the first code path; or identifying the one or more second outputs of the emulation of the second code path comprises identifying an output that corresponds to a memory location that was not written to during the emulation of the second code path” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known technique to 
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘899 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more synthetic inputs comprise one or more first synthetic inputs, the method further comprising: based on the one or more recorded executions, identifying a third code path in the second version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a fourth code path in the first version of the executable code that maps to the identified third code path in the second version of the executable code; generating one or more second synthetic inputs for exercising the third code path, the one or more second synthetic inputs selected to cause executable instructions of the third code path to be executed; emulating execution of the third code path based on supplying the third code path with the one or more second synthetic inputs, and identifying one or more third outputs of the emulation of the third code path; emulating execution of the fourth code path based on supplying the fourth code path with the one or more second synthetic inputs, and identifying or more fourth outputs of the emulation of the fourth code path; and determining whether there are any differences between the third and fourth outputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that A plurality of inputs for a plurality of code paths, are identified and applied identify differences in the output generated by the code paths when executing the inputs to detect Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘899 Application for the purpose of using a known trace replay technique to identify differences between program versions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “based on the one or more recorded executions, identifying a first code … in the first version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a second code … in the second version of the executable code that maps to the identified first code … in the first version of the executable code; generating one or more synthetic inputs for exercising the first code …, the one or more synthetic inputs selected to cause executable instructions of the first code … to be executed; … and identifying one or more first outputs of the emulation of the first code …; emulating execution of the second code … based on supplying the second code … with the one or more synthetic inputs, and identifying one or more second outputs of the emulation of the second code …; and” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path” and “generating one or more synthetic inputs that cause a branch to be taken during an emulated execution that was not taken during the one or more recorded executions, thus causing the executable instructions of the first code path to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that the first and second codes are two different code paths within the same program, and a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
In addition, the limitations “and determining whether there are any differences between the first and second outputs, and  - Page 58 -Docket Nos.: 13768.3709.1 / 406063A-US-CIP when there are no differences between the first and second outputs, reporting that the first and second code paths execute equivalently when supplied with Beyel (see infra) which discloses that output of testing the second version of code is compared to the output of the first version of code to determine and report to the user if the two codes have a difference in execution.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known trace replay technique to identify differences between program versions.
16/459,879
16/541,647
1. A method, implemented at a computer system that includes one or more processors and a memory, for mapping input locations to enable execution of second executable code using trace data gathered during execution of first executable code, the method comprising: 

accessing a replayable recorded execution of a prior execution of first executable code, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions during the prior execution of the first executable code; 

emulating execution of the second sequence of executable instructions using the stored data of the at least one input,…
1, 11, 20. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs to determine if different versions of executable code execute equivalently, the method comprising: accessing a first version of executable code, and accessing a second version of executable code;
accessing one or more recorded executions recording one or more prior executions of one or both of the first version of the executable code or the second version of the executable code;…

…emulating execution of the first code path based on supplying the first code path with the one or more synthetic inputs,…


Claims 2 and 12 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the second code path in the second version of the executable code that maps to the first code path in the first version of the executable code comprises identifying at least a second function in the second version of the executable code that maps to a first function in the first version of the executable code, the first and second functions having corresponding sets of inputs and outputs.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that inputs and outputs of the first version are mapped to inputs and outputs of the second version of the code.  Lindo2 at col. 2 ll. 42 – 54.  The method creates synthetic inputs by altering input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the Lindo2 (see infra) which discloses that traces of the code execution of the second version are captured and replayed.  Lindo2 at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “recording, into the one or more recorded executions, at least one of: (i) the emulation of execution of the first code path based on supplying the first code path with the one or more synthetic inputs, or (ii) the emulation of execution of the second code path based on supplying the second code path with the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that A method to replay the recorded execution traces determines the second version of the code Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the method reports that the first and second code paths do not execute equivalently when supplied with the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that Report to the user results of comparing first and second execution outputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known trace replay technique to identify differences between program versions.
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, Beyel (see infra) which discloses that Inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known trace replay technique to identify differences between program versions.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the subset of the one or more inputs that caused the first and second code paths to not execute equivalently” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known trace replay technique to identify differences Goel (see infra) which discloses that where reverse taint analysis is used to analyze the trace of the inputs executing in the code paths.  Goel at Abstract; id. at ¶ 0075.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known trace replay technique to identify differences between program versions.  
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein determining whether there are any differences between the first and second outputs comprises identifying a partial difference between one of the first outputs and one of the second outputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated 
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein, identifying the one or more first outputs of the emulation of the first code path comprises identifying an output that corresponds to a memory location that was not written to during the emulation of the first code path; or identifying the one or more second outputs of the emulation of the second code path comprises identifying an output that corresponds to a memory location that was not written to during the emulation of the second code path” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known technique to 
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/459,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘879 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more synthetic inputs comprise one or more first synthetic inputs, the method further comprising: based on the one or more recorded executions, identifying a third code path in the second version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a fourth code path in the first version of the executable code that maps to the identified third code path in the second version of the executable code; generating one or more second synthetic inputs for exercising the third code path, the one or more second synthetic inputs selected to cause executable instructions of the third code path to be executed; emulating execution of the third code path based on supplying the third code path with the one or more second synthetic inputs, and identifying one or more third outputs of the emulation of the third code path; emulating execution of the fourth code path based on supplying the fourth code path with the one or more second synthetic inputs, and identifying or more fourth outputs of the emulation of the fourth code path; and determining whether there are any differences between the third and fourth outputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that a plurality of inputs for a plurality of code paths, are identified and applied identify differences in the output generated by the code paths when executing the inputs to detect Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘879 Application for the purpose of using a known trace replay technique to identify differences between program versions.
4.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “based on the one or more recorded executions, identifying a first code … in the first version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a second code … in the second version of the executable code that maps to the identified first code … in the first version of the executable code; generating one or more synthetic inputs for exercising the first code …, the one or more synthetic inputs selected to cause executable instructions of the first code … to be executed; … and identifying one or more first outputs of the emulation of the first code …; emulating execution of the second code … based on supplying the second code … with the one or more synthetic inputs, and identifying one or more second outputs of the emulation of the second code …; and” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path” and “generating one or more synthetic inputs that cause a branch to be taken during an emulated execution that was not taken during the one or more recorded executions, thus causing the executable instructions of the first code path to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that the first and second codes are two different code paths within the same program, and a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
In addition, the limitations “and determining whether there are any differences between the first and second outputs, and  - Page 58 -Docket Nos.: 13768.3709.1 / 406063A-US-CIP when there are no differences between the first and second outputs, reporting that the first and second code paths execute equivalently when supplied with the one or more synthetic inputs; or when there are one or more differences between the first and second outputs, reporting that the first and second code paths do not execute equivalently when Beyel (see infra) which discloses that output of testing the second version of code is compared to the output of the first version of code to determine and report to the user if the two codes have a difference in execution.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known trace replay technique to identify differences between program versions.
16/460,113
16/541,647
1. A method, implemented at a computer system that includes one or more processors and a memory, for emulating execution of second executable code… using trace data gathered during execution of first executable code…, the method comprising: 

accessing a replayable recorded execution of a prior execution of first executable code…, the replayable recorded execution storing data of at least one input that was consumed by a first sequence of executable instructions… during the prior execution of the first executable code; 
emulating execution of the second sequence of executable instructions using the stored data of the at least one input, …
1, 11, 20. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs to determine if different versions of executable code execute equivalently, the method comprising: accessing a first version of executable code, and accessing a second version of executable code;
accessing one or more recorded executions recording one or more prior executions of one or both of the first version of the executable code or the second version of the executable code;…

…emulating execution of the first code path based on supplying the first code path with the one or more synthetic inputs,…


Claims 2 and 12 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions comprise at least one of a live execution of the executable entity or an emulated execution of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “further comprising recording the emulated execution of the one or more second executable instructions” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the 
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the one or more code paths for which there is no recorded execution coverage in the one or more recorded executions comprises identifying the one or more code paths based on one or more of a control flow coverage analysis or a basic block coverage analysis” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, Davies (see infra) which discloses that a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more recorded executions record a first version of the executable entity, and wherein identifying the one or more code paths for which there is no recorded execution coverage comprises identifying the one or more code paths in a second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein emulating execution of the one or more first executable instructions using the recorded inputs comprises substituting code of the first version of the executable entity with code of the second version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on 
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more second executable instructions are present in the second version of the executable entity, but not the first version of the executable entity” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/460,113.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘113 Application anticipate the claims of the instant Application, as shown above, Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘113 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	Claims 1, 11, and 20 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipates the claims of the instant Application, as shown below, with the exception of the limitations “and identifying one or more first outputs of the emulation of the first code …; emulating execution of the second code … based on supplying the second code … with the one or more synthetic inputs, and identifying one or more second outputs of the emulation of the second code …; and” which would be obvious to one having Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
In addition, the limitations “code path” and “generating one or more synthetic inputs that cause a branch to be taken during an emulated execution that was not taken during the one or more recorded executions, thus causing the executable instructions of the first code path to be executed during the emulated execution;” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Davies (see infra) which teaches that the first and second codes are two different code paths within the same program, and a first debugging testing session during occurs which gathers a first trace of code coverage data and then one or more code paths that were not tested are identified and tested by analyzing the code coverage data.  Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known 
In addition, the limitations “and determining whether there are any differences between the first and second outputs, and  - Page 58 -Docket Nos.: 13768.3709.1 / 406063A-US-CIP when there are no differences between the first and second outputs, reporting that the first and second code paths execute equivalently when supplied with the one or more synthetic inputs; or when there are one or more differences between the first and second outputs, reporting that the first and second code paths do not execute equivalently when supplied with the one or more synthetic inputs.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that output of testing the second version of code is compared to the output of the first version of code to determine and report to the user if the two codes have a difference in execution.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known trace replay technique to identify differences between program versions.
16/541,647
16/358,194
1, 11, 20. A method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs to determine if different versions of executable code execute equivalently, the method comprising: accessing a first version of executable code, and accessing a second version of executable code;
accessing one or more recorded executions recording one or more prior executions of one or both of the first version of the executable 

based on the one or more recorded executions, identifying a first code … in the first version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; 

identifying a second code … in the second version of the executable code that maps to the identified first code … in the first version of the executable code; generating one or more synthetic inputs for exercising the first code …, the one or more synthetic inputs selected to cause executable instructions of the first code … to be executed; …emulating execution of the first code path based on supplying the first code path with the one or more synthetic inputs,…


accessing one or more recorded executions of an executable entity, the one or more recorded executions including recorded inputs 

based on the one or more recorded executions, identifying one or more code paths for which there is no recorded execution coverage in the one or more recorded executions; and

emulating execution of the identified one or more code paths using one or more synthetic inputs, including: emulating execution of one or more first executable instructions using the recorded inputs to reach an execution point preceding the one or more code paths; generating the one or more synthetic inputs, which would cause one or more second executable instructions of the one or more code paths to be executed; and based on use of the one or more synthetic inputs, emulating execution of the one or more second executable instructions.


Claims 2 and 12 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the second code path in the second version of the executable code that maps to the first code path in the first version of the executable code comprises identifying at least a second function in the second version of the executable code that maps to a first function in the first version of the executable code, the first Lindo2 (see infra) which discloses that inputs and outputs of the first version are mapped to inputs and outputs of the second version of the code.  Lindo2 at col. 2 ll. 42 – 54.  The method creates synthetic inputs by altering input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to identify untested versions of program codes such as code paths to improve a known method that runs previously recorded traces on untested versions of program codes.
Claims 3 and 13 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein there exists recorded execution coverage for the second code path in the one or more recorded executions” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that traces of the code execution of the second version are captured and replayed.  Lindo2 at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for 
Claims 4 and 14 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “recording, into the one or more recorded executions, at least one of: (i) the emulation of execution of the first code path based on supplying the first code path with the one or more synthetic inputs, or (ii) the emulation of execution of the second code path based on supplying the second code path with the one or more synthetic inputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Lindo2 (see infra) which discloses that A method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known
Claims 5 and 15 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the Beyel (see infra) which discloses that Report to the user results of comparing first and second execution outputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known trace replay technique to identify differences between program versions.
Claims 6 and 16 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “identifying a subset of the one or more inputs that caused the first and second code paths to not execute equivalently” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that Inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 
Claims 7 and 17 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein identifying the subset of the one or more inputs that caused the first and second code paths to not execute equivalently” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known trace replay technique to identify differences between program versions.  In addition, the limitation “comprises performing a reverse taint analysis between at least one output and at least one input” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Goel (see infra) which discloses that where reverse taint analysis is used to analyze the trace of the inputs executing in the code paths.  Goel at Abstract; id. at ¶ 0075.  One of ordinary skill the art would have been motivated to combine the teachings 
Claims 8 and 18 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein determining whether there are any differences between the first and second outputs comprises identifying a partial difference between one of the first outputs and one of the second outputs” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Beyel (see infra) which discloses that inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known trace replay technique to identify differences between program versions.
Claims 9 and 19 are provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein, identifying the one or more first outputs of the emulation of the first code path comprises identifying an output that corresponds to a memory location that was not written to during the emulation of the first code path; or identifying the one Lindo2 (see infra) which discloses that the method determines the second version of the program requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known technique to modify traces to run on alternate versions of program codes to improve a known method that runs previously recorded traces on updated versions of program codes.
Claim 10 is provisionally rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/358,194.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘194 Application anticipate the claims of the instant Application, as shown above, with the exception of the limitation “wherein the one or more synthetic inputs comprise one or more first synthetic inputs, the method further comprising: based on the one or more recorded executions, identifying a third code path in the second version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a fourth code path in the first version of the executable code that maps to the identified third code path in the second version of the executable code; generating one or more second synthetic Beyel (see infra) which discloses that a plurality of inputs for a plurality of code paths, are identified and applied identify differences in the output generated by the code paths when executing the inputs to detect differences, or changes, between two versions of a program.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.  One of ordinary skill the art would have been motivated to combine the teachings of the prior art reference with the ‘194 Application for the purpose of using a known trace replay technique to identify differences between program versions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6, 8 - 16, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindo, United States Patent Application Publication No. 2009/0133033 (Published May 21, 2009, filed November 21, 2007) (“Lindo”), in view of Lindo et al., United States Patent No. 7,506,318  (Patented March 17, 2009, filed June 28, 2005) (“Lindo2”), Davies et al., United States Patent No. 10,248,549  (Patented April 2, 2019, filed November 2, 2017) (“Davies”), and Beyel, III, et al., United States Patent Application Publication No. 2018/0300228 (Published October 18, 2018, filed April 14, 2017) (“Beyel”).  

Claims 1, 11, and 20
With respect to claims 1, 11, and 20 Lindo teaches the invention as claimed including a method, implemented at a computer system that includes one or more processors and a memory, for using synthetic inputs to determine if different versions of executable code execute equivalently, the method comprising:
accessing a first version of executable code, and accessing a second version of executable code; accessing one or more recorded executions recording one or more prior executions of one or both of the first version of the executable code or the second version of the executable code; {An execution trace of a first version of a code is recorded.  Lindo at ¶¶ 0086, 0092, 0109, & 0189.  After the trace is recorded a second code, such as a modified version of the first code, may be emulated using the recorded trace from the first code to determine how the second code executes.  Lindo at ¶¶ 0092 & 0240.}
However, Lindo does not explicitly teach the limitation:
based on the one or more recorded executions, identifying a first code … in the first version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a second code … in the second version of the executable code that maps to the identified first code … in the first version of the executable code; generating one or more synthetic inputs for exercising the first code …, the one or more synthetic inputs selected to cause executable instructions of the first code … to be executed; emulating execution of the first code … based on supplying the first code … with the one or more synthetic inputs, and identifying one or more first outputs of the emulation of the first code …; emulating execution of the second code … based on supplying the second code … with the one or more synthetic inputs, and identifying one or more second outputs of the emulation of the second code …; and {Lindo2 does teach this limitation.  Lindo2 teaches that method for using recorded execution traces to debug a second version of a code, as taught in Lindo includes where the method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method creates synthetic inputs by altering input/output memory/register data values (such as a window handle value) in the traces Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.
Lindo and Lindo2 are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to debug software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug a second version of a programs, as taught in Lindo with where replay of the trace is slightly modified to interoperate properly with the second version, as taught in Lindo2.  Lindo2 teaches that modifications allow the recorded trace to be used in subsequent runs.  Id. at col. 11 ll. 43 – 60.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug a second version of a programs, as taught in Lindo with where replay of the trace is slightly modified to interoperate properly with the second version, as taught in Lindo2, for the purpose of using a known technique to modify traces to run on alternate versions of program codes with a method that runs previously recorded traces on updated versions of program codes.}
However, Lindo and Lindo2 do not explicitly teach the limitation:
[identifying and emulating execution of code] path …including generating one or more synthetic inputs that cause a branch to be taken during an emulated execution that was not taken during the one or more recorded executions, thus causing the executable instructions of the first code path to be executed during the emulated execution;
{Davies does teach this limitation.  Davies teaches that method for using recorded execution traces to debug a second version of a code, as taught in Lindo and Lindo2 includes Davies at claims 1, 7, 8; id. at col. 6 ln. 62 – col. 7 ln. 15.
Lindo, Lindo2, and Davies are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to debug software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo and Lindo2 with where the second code is a different path in the same program as the first code, as taught in Davies.  Lindo2 teaches that a recorded trace may be modified and used in subsequent runs.  Id. at col. 11 ll. 43 – 60.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo and Lindo2 with where the second code is a different path in the same program as the first code, as taught in Davies, for the purpose of using a known technique to modify traces to run on alternate versions of program codes with a method that runs previously recorded traces on other versions of program codes.}
However, Lindo, Lindo2, and Davies do not explicitly teach the limitation:
determining whether there are any differences between the first and second outputs, and - Page 58 -Docket Nos.: 13768.3709.1 / 406063A-US-CIPwhen there are no differences between the first and second outputs, reporting that the first and second code paths execute equivalently when supplied with the one or more synthetic inputs; or when there are one or more differences between the first and second outputs, reporting that the first and second code paths do not execute equivalently when supplied with the one or more synthetic inputs.  {Beyel does teach this limitation.  Beyel teaches that method for using recorded execution traces as input to test a second version of a code, as taught in Lindo, Lindo2, and Davies includes where output of testing the second version of code is compared to the output of the first version of code to determine and report to the user if the two codes have a difference in execution.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.
Lindo, Lindo2, Davies, and Beyel are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to debug software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo, Lindo2, and Davies with where the debug outputs of the two code versions are compared to identify differences, as taught in Beyel.  Lindo2 teaches that a recorded trace may be modified and used in subsequent runs.  Id. at col. 11 ll. 43 – 60.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo, Lindo2, and Davies with where the debug outputs of the two code versions are compared to identify differences, as taught in Beyel, for the purpose of using a known trace replay technique to identify differences between program versions.}

Claims 2 and 12
With respect to claims 2 and 12, Lindo, Lindo2, Davies, and Beyel teach the invention as claimed, including: 
wherein identifying the second code path in the second version of the executable code that maps to the first code path in the first version of the executable code comprises identifying at least a second function in the second version of the executable code that maps to a first function in the first version of the executable code, the first and second functions having corresponding sets of inputs and outputs.  {Inputs and outputs of the first version are mapped to inputs and outputs of the second version of the code.  Lindo2 at col. 2 ll. 42 – 54.  The method creates synthetic inputs by altering input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}

Claims 3 and 13
With respect to claims 3 and 13 Lindo, Lindo2, Davies, and Beyel teach the invention as claimed, including: 
wherein there exists recorded execution coverage for the second code path in the one or more recorded executions.  {Traces of the code execution of the second version are captured and replayed.  Lindo2 at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}

Claims 4 and 14
Lindo, Lindo2, and Davies teach the invention as claimed, including: 
recording, into the one or more recorded executions, at least one of: (i) the emulation of execution of the first code path based on supplying the first code path with the one or more synthetic inputs, or (ii) the emulation of execution of the second code path based on supplying the second code path with the one or more synthetic inputs.  {A method to replay the recorded execution traces determines the second version of the code requires modifications to some inputs and outputs to operate properly.  Lindo2 at col. 2 ll. 42 – 54.  The method alters input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}

Claims 5 and 15
With respect to claims 5 and 15 Lindo, Lindo2, Davies, and Beyel teach the invention as claimed, including: 
wherein the computer system reports that the first and second code paths do not execute equivalently when supplied with the one or more synthetic inputs.     {Report to the user results of comparing first and second execution outputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.}

Claims 6 and 16
Lindo, Lindo2, Davies, and Beyel teach the invention as claimed, including: 
identifying a subset of the one or more inputs that caused the first and second code paths to not execute equivalently.  {Inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.}


Claims 8 and 18
With respect to claims 8 and 18 Lindo, Lindo2, Davies, and Beyel teach the invention as claimed, including: 
wherein determining whether there are any differences between the first and second outputs comprises identifying a partial difference between one of the first outputs and one of the second outputs.  {Inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.}

Claims 9 and 19
With respect to claims 9 and 19 Lindo, Lindo2, Davies, and Beyel teach the invention as claimed, including: 
wherein, identifying the one or more first outputs of the emulation of the first code path comprises identifying an output that corresponds to a memory location that was not written to during the emulation of the first code path; or identifying the one or more second outputs of the emulation of the second code path comprises identifying an output that corresponds to a memory location that was not written to during the emulation of the second code path.  {Inputs and outputs of the first version are mapped to inputs and outputs of the second version of the code.  Lindo2 at col. 2 ll. 42 – 54.  The method includes where the outputs of the first version are not written as required by the second version and thus the trace must be altered by altering input/output memory/register data values (such as a window handle value) in the traces to substitute values that were recorded by the first version with values expected by the second version.  Id. at 11 ll. 43 – 60 (altering data values as required); id. at col. 19 ln. 64 – col. 20 ln. 5.}

Claim 10
With respect to claim 10 Lindo, Lindo2, Davies, and Beyel teach the invention as claimed, including: 
wherein the one or more synthetic inputs comprise one or more first synthetic inputs, the method further comprising: based on the one or more recorded executions, identifying a third code path in the second version of the executable code for which there is no recorded execution coverage in the one or more recorded executions; identifying a fourth code path in the first version of the executable code that maps to the identified third code path in the second version of the executable code; generating one or more second synthetic inputs for exercising the third code path, the one or more second synthetic inputs selected to cause executable instructions of the third code path to be executed; emulating execution of the third code path based on supplying the third code path with the one or more second synthetic inputs, and identifying one or more third outputs of the emulation of the third code path; emulating execution of the fourth code path based on supplying the fourth code path with the one or more second synthetic inputs, and identifying or more fourth outputs of the emulation of the fourth code path; and determining whether there are any differences between the third and fourth outputs.  {A plurality of inputs for a plurality of code paths, are identified and applied identify differences in the output generated by the code paths when executing the inputs to detect differences, or changes, between two versions of a program.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.}








Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindo, in view of Lindo2, Davies, Beyel and Goel et al., United States Patent Application Publication No. 2010/0325359 (Published December 23, 2010, filed June 23, 2009) (“Goel”).  

Claims 7 and 17
With respect to claims 7 and 17 Lindo, Lindo2, Davies, and Beyel teach the invention as claimed, including:
wherein identifying the subset of the one or more inputs that caused the first and second code paths to not execute equivalently {Inputs, such as the set of recorded inputs, are identified and applied to the first and second code path to detect differences, or changes, based on the output generated by the code paths when executing the inputs.  Beyel at ¶ 0028; id. at ¶¶ 0032, 0036, 0056, 0057.}
 However, Lindo, Lindo2, Davies, and Beyel do not explicitly teach the limitation:
comprises performing a reverse taint analysis between at least one output and at least one input.  {Goel does teach this limitation.  Goel teaches that method for using recorded execution traces as input to test a second version of a code, as taught in Lindo, Lindo2, Davies, and Beyel includes where reverse taint analysis is used to analyze the trace of the inputs executing in the code paths.  Goel at Abstrace; id. at ¶ 0075.
Lindo, Lindo2, Davies, Beyel, and Goel are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to debug software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo, Lindo2, Davies, and Beyel with using reverse taint analysis to analyze the trace of the inputs executing in the code paths, as taught in Goel.  Lindo2 teaches that a recorded trace may be modified and used in subsequent runs.  Id. at col. 11 ll. 43 – 60.  Therefore, one having ordinary skill in the art would have been motivated to combine using recorded execution traces to debug a second version of a code, as taught in Lindo, Lindo2, Davies, and Beyel with using reverse taint analysis to analyze Goel, for the purpose of using a known trace replay technique to identify differences between program versions.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										April 22, 2021
Examiner, Art Unit 2199


/JACOB D DASCOMB/Primary Examiner, Art Unit 2199